 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDecker Foundry Company, Inc. and John Bishop andCharles W. Barowski. Cases 16 CA 7053 and 16CA-7249August 17, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND) MFMBERS J[NKING(AND PI.N I.I .)On March 23, 1978, Administrative Law JudgeKarl H. Buschmann issued the attached Decisionin this proceeding. Thereafter the Respondent filedexceptions and a supporting brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-memberpanel.The Board has considered the record and theattached Decision in light of the exceptions andbrief and has decided to affirm the rulings, find-ings,2and conclusions of the Administrative LawJudge and to adopt his recommended Order. asmodified below.3ORDERPursuant to Section 10(c) of the National laborRelations Act, as amended, the National Labor Re-lations Board adopts as its order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that the Respondent. Deck-er Foundry Company, Inc., Henryetta, Oklahoma, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommended Order,as so modified:1. Substitute the following for paragraphs l(c) and2(a):"(c) In any other manner interfering with, re-straining, or coercing employees in the exercise oftheir rights guaranteed by Section 7 of the Act."i The Respondent also filed post-hearing moltions to stal procedini? a nidto reconsider the matters raised ait the hearing in the inst:nt protceding ,Alto the motion to stavi the Reslpo nde nt offers evidelnce that mIo M(arch 22,1978, following the insi;lnt hea;rillg on August 23 and 24, 1977. it filed apeitlilon ill h;ankruptr uwhich ;ias .approved the same day hb a judge of theUnited States i)isrict ( oiurt fli the I aslern l)istrict of Oklahoma .and tIhaton April 17. 1978. the Lourt issued ;I restraining order slating the com-nenctr lelrt eI1 or liCittliltio of action s or the enforcement of judgmentsaga;insi the Respondenit. or court proceedings to enfrcer liens on its prip-ert, ior for it rehalhilitaltlil r the liquidatlnli of its estl te I he Responden t"(a) Offer Tommy Moffet. Charles Barowski.Lloyd Stidman, and James Kunselman immediateand full reinstatement to their former positions or, ifsuch jobs no longer exist, to substantially equivalentjobs, without prejudice to their seniorit) or otherrights and privileges, and make them, as well as Dan-iel Brock, Gus Marinous. Frank Parks. Elzo Hensley.and John Bishop, whole for any loss of earnings theysuffered as a result of the discrimination againstthem, plus interest, in the manner set forth in theSection herein entitled 'The Remeds.'"2. Substitute the attached notice for that of theAdministrative L.aw Judge.contendl tha i tie i, arid is thfreh! enjilimed to stat the instant proceeding,unlI fUlrther irder (f the coiur. W'e disa;gre.A Ithc BUoard stated il I I: (t,r it Rc, itiril/ ( redit ( enter. 225 NL RB881. fN. I ( 1 976 iResptondent's oilntentlol thlat Board proiceedings are subject to agnliclar IC lrllllllt l rdi r i llelr hs id coiurt of bfankruptc has beenIIiftiuI Irelt.etIf III hith l tit rnd Board decrtiijon In n1R I Rlh, Hald.iini I o,ii,, Iit It irA 128 1 2d 39. 44( ('.A 3. 1 9421. a caseit lting theif e 1 f it[cnlt t I a Bolid order the courl staitedI lie Inridtiimi of I nitred Stilct I)i ritl (Court in hankruplc} doesilt cribrace the l-el r i trealt wilh .i debtor's unfair labohr practitesuilthl atfei clrltlletic Nor i rutIch a1 curt's Icale to the Board toipIo 'cid IIp1lroprti ia ne mitner required. Hs Settion IOt(a) iof IheN;llatnal 1 aihb Relallis Act. hri Bioard it expressl1 empiv ered topICe.rII l)r s p)crti-Tl Iroil nlglin in anis uLnfair lhabor practites af-tiln ctnlnicrc: illt llld thil pllUel is extlutl'ie in the BoHard andillaftfe led hs r t, e aNtier l ,lll I rf iad Jtinirent or prevention that hasheelt or ill;s hc cslahhili hed bs .agiccrient, clde., t. i r otherise "Ihc Act 1lroter l xpmhsilI rcnir cs the poS biltt it f an's restraintuputi t He ,Bltd' -posed wuhil.l might he ithought to arisre here theclOplttilf le IllcitI e rid bhL hileC are Tperaltcd under in order If a[)i tlt[ ( iurt IX Li ore gail/nlurIo proicrding in hankruptcs /SeiSn,' IJ !t i /t Nl RI4 ISee I]to Itui .ril mrin uit/outl, .In,. 151 i Supp 877 ID< Nehr.1957: 1 I I)Oria d /'rfra l in BanJiitri/lti of lurneil ood Produis,/li, 1, / / .2'1( I Supp 1049 l I )( Ark.. 1969t Al Acs ni & Ribifir,- /,It .19 NlHRB ?78 ( 1940(. cnid uith modificaltins not relreanthlcr 121 t 2d 84 ( 1)(. 1941)\ ilic I llitilon t et con ider. the Respoildcilt coinlend th.at. due to itsinieprildil tirbikiuptt plttdll gt I io e , it ti u inable t ie rtire the sereices of it,regi;lil .i nitrie. that I1 If.re thfircle tr i.dellutels represented at the hear-ill Mid thai , lli d ItI t t11 i ti )ll l are d,;r the Adninis lratiNe l.,lu Judge mightth;ite rctihcld a diffTereti detisionI Vie find the conltenlltn sil thul merit, asIhc Rcspuridcnlll ni ltlir Is ecictredl irt .ippiarartce through its president andit, htlilnll etullC.e lrin; ger as I/t reprCesentatier ther uere accrded all.il ihe iecett,;l, letal i. Uillillenie fot a full aInd faii hearing: and theRespondent'st itltienitint lelatie ti thre Adrlnini tratrue i.i Judge', conclu-tensr .Ire pIC rtLCs ,peClttl it tle lld fuithlUti e.idicntllrs support We therefolredens, tie Imeltiionts it I il[ ti Illllt-ihe Responldentl tli exepted tli tertlln credlblllt findirgs made hs theAdtiimi tralrl t I a .lutgiC It r' tth Britt', ecslablished polhcs not to iover-rutle an ;l \llNlltaiililt i, lUIIItC' rerIliiuliniJTI ,ith respect to credhibilitunrest tie clelr precpillderanlle f ill of the relerilnt esidence convincet ushilt (hre resolitrirn ale illcorrect Sritlndtrd I)r, I i/ll Prodi, , In, .91Nl RB 44 (19S(O), codi IXX i 2f l2d (( A 3. 19511 We have carefullsexamirlllled the reti-ld ;id find lI1 bhasis fur ieersintg his findintgsIn his I erlrrilenidtd ()rdie. the Admiilnlrlratire I.raV Judge uses the nar-Ituu tease ;l 111 deI1i 1 I;lnlrtle "iii HIl like .or related rilraer." The Respon-dfell[ hrIe iat torlliIitiled Ii Ltini .r hich frg t,, the vers heart of the AtiV'c hIaill ltfrc. tre. IeliC ttIe Re puIrideri ro tI Case rand desist from in ans.helil eritll I l1it/lint ijull lhe tit ig guairanleced toi emplolteet bv Sec. 7[ t[he \ct N I R It s wri Iql, [/ tuntill[lit' g ( ttjnplsi, 120 1 2d 532(( \ 4. 1941: 11 i t1,.iii/ il, /I;unrl (,i wpai .223 N LRB 8I15 1976}237 NLRB No. 90636 DECKER FOUNDRY COMPANYAPPENIDIXNot ic( To E.PI (o) I iPosl H) BY ORD) R () I lliNAIIoNAl L XB()R Ral \lIioNS Bt\RI)An Agency of the United States (oscinrnlelntAfter a hearing at which all parties had an opporttu-nity to present their evidence, the National I .iaboRelations Board has found that we violated the Na-tional Labor Relations Act, as amriended. and has or-dered us to post this notice.WE. li.l. NOT fail or refuse to reinstate cco-nomic strikers who have unconditioniall, offeredto return to work and have not been perma-nentlN replaced.WtE WiLIl NOt fail or refuse to reinstate em-ployees who have been replaced while enltagedin an economic strike when jobs become asail-able for them after they have made an uncondi-tional offer to return to work. in the absence oflegitimate and substantial business justifications.Wt. WAi.lt NOt in an15other maianner discrili-nate against emplo ees to encourLage or discoiur-age membership in a labor organizatio.n.Wit Waii.t oI threaten our emplo)\ees or theirrelatives with plant closure because of theirunion activities or in any other manner interferewith, restrain, and coerce employees in the exer-cise of their rights guaranteed in Section 7 of theAct.Wi Wn iii offer Tommy Moffet. Charles Ba-rowski, Ilo d Stilmian, and James Kunselmanreinstatement to their former jobs or, if theirjobs no longer exist, to substantialls equivalentjobs, without prejudice to their seniority or otherrights and privileges.Wl wlli make whole and pay backpay. withinterest, to Daniel Brock, Gus Marinous, FrankParks, l.loyd Stidman. Tomnms Moffet. ElzoFHensleN. Charles Barowski, James Kunselman.and John Bishop for ann loss of earnings be-cause we failed to reinstate them to jobs whenthev becaime axailable after they madie their un-conditional offers to return to work.DIt( 'K R F()t N)R C()MIAN'i. INCDECISIONKARI. II BLS( CHNA'NN. Administrative Law Judge: T hiscase was heard before me on August 23 and 24. 1977, inOkmulgee. Oklahoma. It is based on a consolidated com-plaint i which issued on June 23. 1977. alleging that DeckerFoundry (Company, Inc.. hereinafter called Respondent.violated Section 8(a)( ) of the Act by threatening its em-plo\ees with plant closure and Section 8(a)(3) and (I) ofthe Act bh refusing to reinstate employees who had madeunconditional offers to return to work. The Respondentfiled an answer den ing the critical allegations in the com-plaint,L pon the entire record in this case. including the Gener-al (ounsel's brief. and from my observation of the witness-es. I make the follovwing:Fi-liN)l(iS O F0 ( rRespondent. Decker Foundry Compan,. Inc.. is an Ok-lahoma corporation. with an office and place of businesslocated at tienrxettla. Oklahoma. where it operates afoundrx. D)uring the past calendar year, a representativeperiod. Respondent sold and shipped finished productsxalued in excess of $50.000) directly to customers locatedoutside the State of Oklahoma. Accordingl., I find thatRespondent is. and has been at all times material herein,an emploser engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.On June 29. 1976. Respondent's employees. representedby the International Molders and Allied Workers l nion,AFL CIO Cl C. hegan an economic strike which lastedmore than 5 months. Ilnder the supervision of the Board.an election was held on December 17. 1976 which resultedin the decertification of the Union as the collective-bar-gaining representative. Shortl' thereafter. nine strikers whoare the alleged discriminatees in this proceeding DanielBrock. Gus Marinous. Frank Parks. Llosd Stidman, Tom-mN Moffet. Elzo Jo Hensley,. Charles Barowrski. JamesKunselman, and John Bishop made unconditional offersto return to work. The parties stipulated that six of thealleged discriminatees applied for reinstatement on the fol-lowing dates: Lloyd Stidman on December 21. 1976. Tom-mN Moffet on December 21. 1976. Charles WV. Barowski onDecember 23, 1976, James Kunselman on December 28.1976. John Bishop on Januar! 5. 1977. and lzo Jo Hens-ley on December 22. 1976. The record contains copies ofthe written statements on company-prepared forms by sev-en of the men requesting reinstatement. Except for Hlens-ley. who prepared his own statement, and I)aniel Brock.who made an oral request, the seven signed prepared formswhich stated. in substance, that the) voluntarily offered toreturn to their old jobs at a certain rate of pay. (Resp.Exhs. 1, 2, 4. 5. 7. and 8). Respondent's manager. GeraldCantrell. completed the blanks of the forms and the em-ployees signed them. IlensleN's application which wastyped by his wife, Elsie }lensle,. stated:Now that the linion has been voted out, I. Elzo Joliensley. wish to return to work at [)ecker Foundrs. atthe same rate of pay $4.21 per hr. and on the same job.for which I am Qualified. Moueller Operator. I amalso a Qualified Finisher.I .Ioln Bilhil ,ii p h1 a ,l Part, fi ld : riLin al and .miendjed charges onchrtui '8 Mi1 Starall8. s I'7. r -cictilxcl, a cornplailnt i ssued April 20.11977 ( harle, Nk ,iaru .ki ( h,lrln 1' Paris. filed origina and .amendedIhaltc, I 1 , l lit ilad Jnlltn 1. 177 rpnctil.e] s An order .con,,oidailnNI I'C 1 ,, ildlrt' i rldd c lp.llitl IIcI .id on I uf J 21 t 7I637 DECISIONS OF NATIONAL LABOR RELATIONS BOARDElsie Hensley delivered the application to John Decker,Respondent's vice president, on December 22, 1976 (Resp.Exh. 3). And Danny Brock orally applied for reinstatementon December 20, 1976. He went to the Respondent's of-fices and asked the secretary to put his name on the hiringlist, to which she replied, "Okay." 2Although Gus Marinous signed the form request on De-cember 31, 1976, he testified that he actually applied forreinstatement on December 20. 1976. He explained that hefirst went into the office on December 19, 1976, but thesecretary told him he would have to come back and signsome papers in the presence of Cantrell. Marinous re-turned the next day and signed the prepared form (Resp.Exh. 5). And Frank Parks testified that he applied for rein-statement on December 20, 1976. At that time he spokewith Cantrell. He signed a prepared form on March 31.1977 (Resp. Exh. 6).In the months immediately after the nine alleged dis-criminatees made their unconditional offers to return towork, Respondent hired numerous new employees, manyfor positions for which the nine discriminatees were quali-fied. The Respondent's payroll records indicate that sixnew employees were hired in January 1977, 11 in February,and five in March (G.C. Exhs. 4(a)-(v) ). Also, Respon-dent's list of terminations reveals that 5 employees depart-ed in January 1977, 10 in February, and 9 in March (G.C.Exh. 5). Respondent's attorney, William Toney, admittedin a letter to the Board that Decker Foundry hired JohnnyKenny on January 2, 1977, and Odos Roberson on Febru-ary 25, 1977, as general laborers, as well as Martin Rob-ertson on January 21, 1977, as a painter (G.C. Exh 3). Re-spondent's Newsletter, dated April 7, 1977, names DavidPolson and Roger Reifstock as new arrivals (G.C. Exh 2).In his testimony, Supervisor Leroy Mullens identified Pol-son as a new foundry helper. The Respondent's list of newhires indicates Reifstock began on March 30, 1977, thatSammie Moore began on February 22, 1977, and that Don-nie Burns was hired on March 16, 1977, all as general la-borers (G.C. Exh. 5). Paul Casselman, Jr., a forklift opera-tor for Decker rehired con March 25, 1977, testified thatCalvin Kinnie was a new employee in the machine shopwho began work in January, and payroll records indicateKinnie began January 14, 1977 (G.C. Exh. 4(o) ). A newemployee, named Long, began work on the same day asCasselman in unskilled transfer work. Finally, SupervisorMullens testified that a maintenance man, named Weath-erford, was a new employee in 1977. Thus Decker Foundryin early 1977 hired a substantial number of new employeesin generally unskilled positions.The Respondent also hired new employees or transfer-red other employees when vacancies arose in specific posi-tions. Alleged discriminatee Kunselman had been a truck-driver for Respondent. Another employee, named Ernie,held the truckdriver position from the time of the strikeuntil he was terminated in early 1977. Roxie McLaughlin,formerly a supervisor, was demoted to the truckdriver posi-tion as of February 19, 1977 (G.C. Exh. 4(s) ). McLaughlin2 Cantrell tlook the position that Brock neser came into the office to ap-ply, but admitted that it was possible that he would not see someone whocame into the office I credit Brock's forthright testimonsquit the job after approximately a week and a machinistemployee, David Lentz, took over the position. Allegeddiscriminatee Barowski had been a pinlift operator for Re-spondent. In his testimony, Manager Cantrell claimed thatthe pinlift operator position had been filled during thestrike by a man named Hicks and continued to be filled byhim. However, Respondent's list of new hires indicates thaton March 16, 1977, William West was hired by Respon-dent as a pinlift operator (G.C. Exh. 5). Alleged discrimi-natees Stidman and Hensley had both been muller opera-tors for Respondent. During the strike, Omer Brunobecame a muller operator. In mid-April Bruno began train-ing as a leadman and Dennis May filled the muller opera-tor position. Yet, Kunselman, Barowski, Stidman, andHensley were not recalled for vacancies in any of thesespecific positions.The original charge in this case was filed on February28, 1977. On March 4, 1977, Hensley's wife, Elsie, went tothe home of Dick Doyle. Respondent's manager, in con-nection with another matter, generally dealing with thecommunity's water board business. During the course ofthe conversation, Doyle asked her if she knew about theLabor Board and its activities. They also engaged in a dia-logue concerning Respondent's failure to recall strikers andthe hiring of new employees. Doyle told Elsie Hensley:"This charge with the Labor Board would be the thing thatwould close Decker's down."Despite Respondent's hiring and transferring of employ-ees, the nine alleged discriminatees were not recalled untilafter the original charge was filed. Moffet was the first oneof the nine to be asked to return. On March 3. 1977. hereceived a certified letter, dated March 2, 1977, from Man-ager Cantrell, offering him a machinist position (G.C. Exh.6). Moffet immediately responded by telephone stating toCantrell that he was interested in the position. During thisconversation, Cantrell confirmed that the opening was fora machinist. On March 7, when Moffet reported for work.Supervisor Danny Gallion told Moffet that there was nowork on the machine and instead ordered him to pick upscrap iron in the yard. Moffet objected, stating that he hadbeen recalled for a machinist position, to which Gallionresponded, "that was the way it was and if [Moffet] didn'tlike it, [he] could go up to the office and talk to them."Both Moffet and Gallion went to the office to speak withSupervisor Ken Herbert, as Cantrell was not available(Resp. Exh. 12). Moffet and Gallion met Herbert who indi-cated that presently there was no machinist work but soon-er or later there would be. When asked if he was interestedin working on whatever needed to be done, Moffet re-sponded that he would give it some thought (Resp. Exh.12). Once outside, Gallion "said we was getting off on thewrong foot, that he kind of thought I was going to be anagitator and that if I didn't want to play ball with him, togo now and not cause any trouble, and that was what theyhad and that was it." Moffet was first assigned to yardwork-picking up heavy metal pieces. The forklift operatorwho normally would assist in the handling of the heavyequipment assisted a coworker but did not assist Moffet.Moffet lifted the approximately 200-pound heavy metalpieces, which supervisor Gallion had earlier instructed em-ployees not to lift by hand. Moffet was then assigned to638 DECKER FOUNDRY COMPANYgetting "pallets" out of the junk behind the furnace. Final-ly, Moffet was assigned to grinding, a skilled job which hehad never previously performed and for which he had notreceived any instructions. On March 8. Moffet worked atgrinding again. Eventually. Moffet did not return to workon March 9, because he had injured his back in lifting theheavy metal pieces. Although Moffet did not see a doctoror receive workmen's compensation for his injury. Moffet'swife daily, for a week. reported in to the Company that herhusband was too sick for work. After 3 days of absencewithout calls by Moffet, Respondent presumed that he hadquit. Moffet did not return to work at Decker because hewas not given the machinist work for which he was re-called.The second alleged discriminatee to be offered reinstate-ment was Bishop. On March 17. 1977, he was offered rein-statement to a machinist position. Bishop rejected the offerbecause he had already accepted other employment.Six of the former strikers received offers of reinstatementby telephone on Friday. April 15. 1977.3On that evening.John Decker, Respondent's vice president, called Brock,Marinous, Parks. Stidman, Henslev. and Kunselman. andoffered them general laborer positions. The latter two em-ployees declined and the others accepted. The four em-ployees who had accepted the offer reported to DeckerFoundry on Monda,, April 18. 1977. Manager Cantrelltold them that they were required to take a physical exami-nation. Brock was examined by Dr. Haynes, theC('ompany's physician, who told him that he was blind. YetBrock had just qualified for a chauffeur's license and wasobviously not blind. Later in the week, Cantrell told Brockto report for another physical examination on the followingMondav. April 25, 1977. At that time, Dr. Haynes toldBrock that he had flat feet. Nevertheless, Respondent hiredBrock for work on Tuesday, April 26, 1977. Marinous andParks both passed their physicals and also went to work forRespondent. Stidman was told by Dr. Haynes that he suf-fered from a hernia. And Cantrell refused to employ Stid-man for that reason.On Mav 16, 1977, by registered letter, Hensley was againoffered reinstatement by Respondent, this time to his for-mer position as muller operator. He passed Dr. Haynes'physical examination and was reemployed. Finally, theninth discriminatee. Barowski. received a certified letterfrom Respondent on May 17. 1977. offering him reinstate-ment to his old job as pinlift operator. Barowski went tosee Cantrell who also told him to take a physical examina-tion. Dr. Havnes examined Barowski and concluded thathe had a slight hernia and asked him to return the next dayfor further examination. Cantrell then informed Barowskithat he could be reemployed only if he had his hernia re-paired. Barowski was never reemployed, In summary, onlyBrock. Marinous, Parks, and Hensley eventually returnedto work at Decker Foundry.1 find thai the re.all t.i,.k place on April 1i5 depite confliictn letl-mo.ns John Decker tesilried thal hie made the call, on April 14 or IS i heemplrsce, testified that theN ree l: ed clls at lhe end fi i ueek and esccralmenironed Fridas e'ening The\ rcprteld tir pork lhe tflluirme i hlc d.rhe peclifit dates mentlmrted ha the empiioees InolIed Ihat ,eekendAnalysisI. Unconditional offers of reinstatementGenerally, economic strikers who have made uncondi-tional offers to return to work, are entitled to reinstatementunless their jobs have been filled by permanent replace-ments. Howsever. esen after their jobs have been filled bhpermanent replacements. the strikers are again entitled toreinstatement when the replacements leave their jobs un-less the employer can show a legitimate and substantialbusiness justification. N.L. RB. v. F7eetwood Trailer Co..Inc. 389 U.S. 375. 381 (1967): The Laidlaw Corporation,171 NLRB 1366 (1968). And this right to reinstatement isnot limited to the specific position which the striker hadprior to the strike, bhut to anli job for which the striker isqualified. I'he Court. in Flectood, supra, 375 U.S. at 381.held that '[ilf and when a job for which the striker is quali-fied becomes available. he is entitled to an offer of rein-statement." See also Little Rocka Airmoti'e, 2nc., 182 NL RB666, 672 (1972). enfd. in part 455 F.2d 163 (8th Cir. 1972).Similarls. the mere fact that a job was not available at thetime an offer to return was made does not remo,,e theemployer's obligation to reemploy the striker, since thestriker's status "as an emplosee continues until he has ob-tained 'other regular and substantially equivalent employ-men t '" Fcetw oar d. supra.Moreosver. the request by a striker for his old job at aspecific salary does not render his offer to return a condi-tional one. Hartmann Luggage Conlpan. 183 NI RB 1246(1970). enfd. in part 453 F.2d 178 (6th ('ir. 1971). As statedhb the Court in F/eetiwoord, .suprai at 381: "The right to rein-statement does not depend upon technicalities relatile toapplication." Accordingly. to the extent that the nine strik-ers here specified. in their written offers. their old jobhs atspecific salaries does not turn their requests for reinstite-ment into conditional offers To he sure, the statements(Resp. Exhs. 1I 2. 4. 6. 7. and 8) signed bh most of thestrikers had the prefix "un" crossed out from the word'unconditional" in the sentence which read: 'I ,oluntari\lsand unconditionally volunteer to return to work." I'he rec-ord shows that in each instance the men orall, conimmuni-cated to Respondent's supervisor. Cantrell, their desire toreturn to work. At Cantrell's insistence, they were requiredto sign the prepared forms and in each case Cantrell crossout the "un" when the men had indicated their desire toreturn to their old job. Although ('antrell testified that hecarefully explained these changes to the men. I cannotcredit his testimony in this regard in \iew of the unanimousand forthright testimony of the men that thes did not recallwhether the word had been changed at the time thes affix-ed their signatures. Indeed, Marinous clearly stated that hesigned the statement with the word "unconditional" unal-tered. Since Cantrell took it upon himself to make thischange in the prepared form upon the striker's request forhis old job. I conclude that Respondent's erroneous inter-pretation, i.e., a striker's request for his old job amounts toa conditional offer to return, cannot be imputed to theemployees. I am further convinced that even If Cantrellhad pointed out the change of the word to the emplo_,ces, atthe time they signed the documents. the, were certalinls it639 DECISIONS OF NAT1IONAL LABOR RELATIONS BOARDaware of the potential significance of the change. Underthe factual circumstances of this case. where seven strikersexpressed their desire to return to work orally and in writ-ing. and where Brock made his request orally to Respon-dent's secretary and where Hensley drafted his own writtenrequest, I conclude that the nine men made unconditionaloffers to return to work.2. Failure to reinstate strikersThe General Counsel maintains that Respondent failedto recall the nine discriminatees when vacancies arose inpositions for which they were qualified. Respondent wasunder an obligation to offer positions, especially for gener-al laborerjobs, to those employees who had made uncondi-tional offers of reinstatement. The Board held in LittleRock Airmotive. Inc., 182 NLRB at 672 (1972):...the Laidlaw doctrine applies when any job comesopen which a replaced economic striker who has notlost his employee status could fill, not merely when thespecific replacement leaves who was hired during thestrike to take his job.During the first 3 months of 1977. Respondent hired thefollowing new employees in generally unskilled positionsfor which all nine strikers could have been qualified: (1)John Kenny. January 2, 1977. laborer (G.C. Exh. 3): (2)Martin Robertson, January 21, 1977, painter (G.C. Exh. 3):(3) Calvin Kinnie, January 14, 1977, machine shop at$3.13/hour (i.(. Exh. 4(o) ); (4) Sammie Moore, February22. 1977, laborer (G.C. Exh. 5): (5) Odos Roberson. Febru-ary 25, 1977, laborer (G.C. Exh. 3. 5); (6) Donnie Burns,March 16. 1977, laborer (G.C. Exh. 5); (7) Mr. Long,March 25, 1977, unskilled transfer work; (8) Roger Reifs-tock, March 30. 1977. laborer (G.C. Exhs. 2, 5); and (9)David Polson, by April 4, 1977, foundry helper (G.C. Exh.2).4 These positions should have been offered to the strik-ing employees in the order in which they applied for rein-statement: (I) Brock, (2) Marinous, (3) Parks, (4) Stidman,(5) Moffet. (6) ltensley., (7) Barowski, (8) Kunselman, and(9) Bishop. The new employees received the jobs. Respon-dent by its failure to offer to the nine strikers any of thepositions listed for which they were clearly qualified, vio-lated Section 8(a)(3) and (1) of the Act. Moreover, Respon-dent also failed specifically to offer skilled positions tothree of the nine employees for which they were qualified.Kunselman was entitled to an offer of reinstatement to histruckdriver position when it became vacant, after his re-placement left the job in mid-February 1977. Instead, de-moted supervisor. Roxie McLaughlin was offered the posi-tion, and when McLauglin vacated the job a week later,employee David lentz was transferred into it. Respondentdefends its failure to recall Kunselman, claiming that thetruckdriving job was, at that time, part-time (G.C. Exh. 3).Hlowever, even a part-time job as truckdriver should havebeen offered to Kunselman, but the credible testimony ofSupervisor Mullens shows that at the time McLaughlin wasdemoted to truckdriving, the job was full-time. This waspairtially confirmed by C(antrell who admitted that the posi-tion gradually increased to a full-timejob when Lentz wasdriving. Respondent is not permitted to transfer employeesto vacant positions in order to avoid the recall of strikers.Respondent thus discriminated against Kunselman in vio-lation of Section 8(a)(3) and (1) by its failure to reinstatehim to his former position as a truckdriver.Barowski was entitled to an offer of reinstatement as apinlift operator when it became vacant. Even though thepinlift operator replacement for Barowski was hired duringthe strike and continued to be employed, as Cantrell testi-fied, Barowski was entitled to an offer for that position asit became vacant. The record establishes that on March 16,1977, William West was hired as a pinlift operator (G.C.Exh. 5). Respondent's failure to offer reinstatement to Ba-rowrski violated Section 8(a)(3) and (1) of the Act.Finally. Stidman was entitled to an offer of reinstate-ment as muller operator when a vacancy arose. Omer Bru-no was a muller operator (G.C. Exh. 3). In mid-April 1977,Bruno became a leadman and employee Dennis May tookover his position as muller operator. Since May was atransfer employee, his job should have been offered toStidman. Respondent violated Section 8(a)(3) and (1) ofthe Act by its failure to reinstate Stidman to that position.In summary, Respondent violated the Act by its failure torecall strikers first for general laborer positions, which, in-stead, were filled by new employees; and second. by itsfailure to recall strikers for specific skilled positions as theybecame vacant.3. Respondent's partial attempt to reinstateSeveral days after the initial charge was filed with theBoard, Decker made an attempt at reinstating the nine em-ployees. As a result, eventually four employees, Brock,Marinous. Parks, and Hensley, returned to work: two men,Kunselman and Bishop, declined the offer to return: andthree men, Moffet, Stidman. and Barowski. were effective-ly denied from returning to Decker Foundry under the fol-lowing circumstances:Tommy Moffet: On March 7, 1977, Moffet reported towork pursuant to Respondent's offer of reinstatement for amachinist's position. The letter from Respondent to Moffet(G.C. Exh. 6) offered him a machinist position, and in asubsequent telephone conversation, Cantrell confirmedthat the opening was for a machinist. Moffet accepted theoffer with that understanding.Instead of machinist work, however, he was first re-quired to do heavy labor work consisting of lifting heavymetal pieces which caused injury to his back. He was thenassigned to operating a grinding machine without trainingand without the assistance of a hoist, which was customary.In Elsing Manufacturing Co., 209 NLRB 1089, 1102 (1974).the Board held that the assignment to a different job with-out prior training did not constitute a valid offer of rein-statement. Under the factual circumstances of this case,Respondent's offer of this type of work to Moffet did notamount to a valid offer of reinstatement. Respondent hasviolated Section 8(a)(3) and (I) by its continued failure torecall Moffet.Ihis list differs fr'lom that prepared hs the (jeneral Counsel because therccid wa:s incinchlsivle a;s to whether several new employees (such as Da-,id Lentl, (len Jones. )Douglas Mills, and Steve Williams) were hired forskilled positilns lior which Ihe strikers were not qualified.640 DECKER FOUNDRY COMPANYCharles Barowski and Lloyld Slidmnan. The General Coun-sel argues that the offers of reinstatement to Stidman andBarowski were also invalid because thes were conditionedupon the passing of physical examinations.Both Stidman and Barowski were told that theN had notpassed their physical examination, and that thes had toundergo medical treatment for their hernias before the,could be considered for reinstatement. First of all. I con-sider Dr. Haynes' examinations to be suspect. For him toconclude that Daniel Brock. who had just been found qua-lified for a chauffeur's license. was blind obviousl` casts atouch of incredibility to his medical analysis of Stidman'sand Barowski's hernia problems. In anr, case. Respon-dent's insistence on a physical examination prior to rein-statement was to treat them as new employees. The Boardhas affirmed an Administrative Law Judge's finding thatsuch treatment was discriminators in ('ront Bro/icer. (Con-tracting Company, 158 NLRB 186, 210(1966}. The require-ment of the physical was an additional condition to rein-statement and, therefore, the offer of reinstatement ,Aasinvalid. Midwest Hanger Co. and Liberty Enginctring (Corp,.221 NLRB 911, 914 (1975).Respondent maintains that it had a continuing physicalexamination policy since 1969, that application of the poli-cy was interrupted only because of the instabilits in thelabor force created by the strike. and that its applicationwas renewed when the work force stabilized in the springof 1977. However, in my opinion. Respondent's require-ment to subject only the strikers to the examinations wasdiscriminators. Respondent failed to show that existingemployees were equalls subject to this examination andequally subject to discharge in the event they failed to pass.And Respondent should not have required the discrimina-tees, who retained their status as employees, to undergophysicals required of new employees. I therefore concludethat Respondent's disqualification of Stidman and Barow-ski because of the physical examinations, and its continu-ing refusal to reinstate them, violate Section 81a)(3) and (1)of the Act.4. The threat of plant closureOn March 4. 1977. Respondent's supervisor. DickDoyle. told employee Hensley's wife that the filing of thecharge with the National Labor Relations Board wouldclose Decker Foundry. Respondent failed to call Doyle asa witness to deny the statement. Clearly, the comment wascoercive in nature. The fact that it was made to anemployee's spouse, rather than an employee, does notmake it any less coercive. In both Owego Street Supermar-kets, Inc., 159 NLRB 1735 (1966) and Redwing Carriers,Inc., 125 NLRB 322 (1959). the Board found 8(a)(1) viola-tions when coercive statements were made to relatives ofemployees. Accordingly. I find that Respondent violatedSection 8(a)(l) of the Act.CON(I I SICNS (Of: LAWI. Decker Foundry Company., Inc., is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2. International Molders and Allied Workers Union.AFI. CIO (.(.C, is a labor organization within the mean-ing of Section 2(5) of the Act.3. Bs failing to reinstate economic strikers who hadmade unconditional offers to return to work to positionsfor which the' were qualified at the time the jobs becameavailable. Respondent violated Section 8(a)(3) and (I) ofthe Act.4. Bv threatening the wife of an emplosee with plantclosure a.s a1 result of the employees' union activity. Re-spondent violated Section 8(a)( I) of the Act.5. The aforesaid labor practices are unfair labor prac-tices affecting commerce within the meaning of Section2(6) and (7) of the Act.liit Rl ,it I )Has ing found that Respondent has engaged in unfairlabor practices. I recommend that it cease and desist there-from and take certain affirmative action which I find nec-essars to effectuate the purpose of the Act.AccordinglN. I recommend that Respondent be orderedto make whole all nine discriminatees in the followingmanner: (I) hb offering those who have been denied rein-statement, I ommn Moffet. Charles Barowski. and LloydStidmani and hb offering Jaimes Kunselman. who w as uii-lawffull denied the truckdricer's position. full and immedi-ate reinstatement to their former or eulbo l w[i'i/ ,jiuilesipositions. without prejudice to an.i serliolit\ or oiher Iright,and privileges presiousl\ enlosed. dischairginig replace-ments if necessar\ to make room for themIll. anlid 2) tLikilthe nine discriminatees wnhole for ans loss ot el earmla the\mas have suffered as a result of the discriinlination aga.tiinlstthem by paying them backpaN with interest from the tunethes should have been hired up to the time thes were alcu-ally reinstated. or in the case of John Bishop. \,ho \a:isoffered and declined reinstatement on March 17. 1'q7. upto said time. As explained in this l)ecision. the disciliallll-tees should hare been hired s henl positions for hlich rlhe\were qualified became as ailable as follows: I ).LirclBrock Januars 2. 1977. Gus Mlarinoeus .1ai.lsi-r\ 1[4.1977; Frank Parks Januarx 21. 1977: I.loxd StidmanFebruary 22. 1977: T omms Moffet I ebruars\ 2' 1977:Elzo Hensles March 16. 1977: Charles Barowski M;iarch25, 1977; James Kunselman Mlarch 30(). 1977. and .ohnBishop April 4. 1977. Backpais and interest is to he cornl-puted as provided for in Ifb 11'.lool/orth ( o e/rlm. 90)NLRB 289 (1950). and Ilornda Stcel (orp/,ratlio, 231NILRB 651 (1977).5Upon the basis of the foregoing findings of fact. conclu-sions of law, and upon the entire record in this case. Ihereby issue the following recommended:ORDER"The Respondent, Decker Foundry C( opans. Inc.. its of-ficers, agents, successors, and assigns. shall:I. Cease and desist from:Sec. gicnerailb. Ilh I ' /uft h. ' ( A 1' b, NI RB 'It, , 101,)In the xcfnt nri eN.cptwms ,r fl it h p dd. 5rc. c< ] W'2 .( ,g iltRules it.ut ReuIla.ti, Of 1 C the N, on.[i I r RI.l h K i n i s .l t h hi t h di iii,cionclud,,ons .aid rC' 1illl lrC .iJCi (Ori lit ii.il l 1.1. ., .ll .lll n ll %102 48 of the Rules .ind Reguation.ir he a.d.o td.i he 111 ' iB,l! and }hctl,,rIi .a, finding- , condu-iii. I and ()rder .rd l h c ,hi clpl, 01.hil.deemed for all pk1r1111Ct641 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(a) Refusing or failing to reinstate economic strikerswho unconditionally offer to return to work and have notbeen permanently replaced.(b) Refusing to offer to reinstate employees who havebeen replaced while engaged in an economic strike whenjobs become available for them after they have made anunconditional offer to return to work, in the absence oflegitimate and substantial business justifications for so re-fusing.(c) In any like or related manner discriminating againstemployees to encourage or discourage membership in alabor organization.(d) lhreatening employees or their relatives with plantclosure because of their union activity or in any other man-ner interfering with, restraining, and coercing employees inthe exercise of rights guaranteed in Section 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Offer to the employees. identified in this Decision asentitled thereto, immediate and full reinstatement, andmake them whole for any loss of earnings they may havesuffered as a result of the discrimination against them inthe manner set forth above in the section entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(c) Post at its plant in Hfenryetta, Oklahoma, copies ofthe attached notice marked "Appendix." 7 Copies of saidnotice, on forms provided by the Regional Director forRegion 16, after being duly signed by Respondent's au-thorized representative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily post-ed. Reasonable steps shall be taken by Respondent to in-sure that said notices are not altered, defaced, or coveredbs ans other material.(d) Notify the Regional Director for Region 16, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.I rI the c\li tthi, ()Oidci , enlifn lced hb ai judgmnenl of the U nited Siales(tllt ',f Ap1pl, lhe , I slle lI notce reading "Poted hb Order of theNatlllrnld I lhol Re Kllllls Bord" lhall read *'Posted Pursuant to a Judg-mci of tihe L nited Stats, ( Curt of Appeals Enforcing an Order of theNatitol I h, Re lttlillls Board"642